Action to foreclose the plaintiff’s lien on a fund in the treasury of the city of Yonkers; appropriated for the construction of a junior high school, and to set aside two payments to the general contractor; aggregating $75,000; on the ground that they were fraudulently and eollusively made. The Special Term allowed plaintiff’s lien and the liens of certain others who were brought in as parties defendant, and held that the two payments mentioned were fraudulently made. Defendants The City of Yonkers and the Board of Education appeal from the judgment in its entirety, and there are cross-appeals from those parts of the judgment which allow certain other liens. Judgment unanimously affirmed, with costs. No opinion; Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ. Settle order on notice.